IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-75,864



                     EX PARTE WILLIE EARL PORTER, Applicant



              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. CR-27001-A IN THE 159TH DISTRICT COURT
                         FROM ANGELINA COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

controlled substance and sentenced to one years imprisonment.

        Applicant contends that he has been denied his right to appeal.

        The trial court has determined that Applicant was denied his right to appeal. We find,

therefore, that Applicant is entitled to the opportunity to file an out-of-time appeal of the judgment

of conviction in Cause No. CR-27001-A from the 159th Judicial District Court of Angelina County.
Applicant is ordered returned to that time at which he may give a written notice of appeal so that he

may then, with the aid of counsel, obtain a meaningful appeal. All time limits shall be calculated

as if the sentence had been imposed on the date on which the mandate of this Court issues. We hold

that, should Applicant desire to prosecute an appeal, he must take affirmative steps to file a written

notice of appeal in the trial court within 30 days after the mandate of this Court issues.



Delivered: March 12, 2008
Do Not Publish